Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 7, 9, 15 and 17 have been amended. Claims 4, 12 and 20 have been canceled. Claims 1, 3, 6-9, 11, 14-17 and 19 have been examined.

2.	Applicant’s arguments with respect to claims 1, 9 and 17 have been considered but are moot because the new grounds of rejection.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/29/2020, 11/05/2020 and 12/03/2020 was filed after the mailing date of the non-final rejection on 09/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
6.	Claims 1, 3, 6-9, 11, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (U.S. Patent Application Publication 2015/0339664; hereafter “Wong”), and further in view of Whitehouse (U.S. Patent Application Publication 2017/0140346); and further in view of Jiang et al. (U.S. Patent Application Publication 2015/0278795; hereafter “Jiang”), and further in view of Manz et al. (U.S. Patent 7,764,185; hereafter “Manz”).

For claims 1, 9 and 17, Wong teaches a computer-implemented method, non-transitory computer-readable medium and system, comprising:
one or more computers (note paragraph [0088], communication device 101 and access device 160); and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers (note paragraph [0260], software code stored on computer readable medium), perform one or more operations comprising:
determining, by a resource requester, a time stamp of last received verification information (note paragraph [0141], mobile application determines that the set of limited-use thresholds have been exhausted; paragraphs [0042] and [0048], limited-use thresholds include time-to-live, i.e. a time stamp of last received verification information);

transmitting, by the resource server and to the resource requester, the new verification information, wherein the new verification information is associated with a user of the resource requester and is generated by the resource server (note paragraph [0144], MAP forwards new account parameters to mobile application; paragraphs [0045]-[0046], account parameters are associated with a user conducting a transaction, i.e. a user of the resource requester), and wherein the new verification information comprises balance information the resource requester has on the resource server and is associated with a time stamp (note paragraph [0144], new account parameters includes a set of limited-use thresholds; paragraphs [0042] and [0048], limited-use thresholds include time-to-live, i.e. a time stamp and cumulative transaction amount, i.e. balance information);
transmitting, by the resource requester and to a resource provider, information associated with a resource operation (note paragraphs [0089] and [0094], communication device 101 transmits identifier and signature to access device 160), wherein the resource operation is associated with a resource stored on a resource server (note paragraphs [0076] and [0089], identifier is associated with cloud based payment account), wherein the information associated with the resource operation encrypted authorization information generated by the resource requester using a first private key before transmitting to the resource provider (note paragraphs [0059]-[0060], [0094] and [0164]-[0165], communication device generates signature of dynamic transaction data using signature key), and wherein the information associated with the resource operation further comprises the new verification information (note paragraphs [0088] and [0145], transactions use new account parameters if they occur after account parameter replenishment);
receiving, by the resource provider and from the resource requester, the information associated with the resource operation (note paragraphs [0089] and [0094], access device 160 receives identifier and signature from communication device 101 transmits); 
obtaining, by the resource provider, the information associated with the resource operation using the first public key (note paragraphs [0040] and [0094], access device obtains the transaction information by authenticating the signature – authenticating the signature is performed by decrypting the information using the public key of the communication device); and
performing, by the resource provider, the resource operation based on received authorization information and received new verification information from the resource requester instead of information from the resource server (note paragraph [0094], in offline data authentication, if access device 160 successfully authenticates the signature, user is given access to goods or services).

Wong differs from the claimed invention in that they fail to teach:


Whitehouse teaches:
transmitting, by the resource server and to the resource requester, the new verification information in response to determining that the resource requester has a balance that exceeds a predefined number on the resource server (note paragraph [0077], token generation component verifies the requestor’s payment account has sufficient balance so the token can be debited from the payment account in conjunction with the generation of the token)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the offline transaction of Wong and the generation of a token in response to balance verification of Whitehouse. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a user device requesting replenishment of a payment token when the token has expired (Wong) and generating the token if the user payment account has sufficient funds (Whitehouse).


The combination of Wong and Whitehouse differs from the claimed invention in that they fail to teach:

wherein the verification information comprises balance information the resource requester has on the resource server and is associated with a time stamp.

Jiang teaches:
transmitting, by a resource requester and to a resource provider, information associated with a resource operation (note paragraph [0101], user device transmits a response to the merchant device), wherein the resource operation is associated with a resource stored on a resource server (note paragraph [0034], merchant device processes purchase transactions), wherein the information associated with the resource operation includes encrypted authorization information generated by the resource requester using a first private key before transmitting to the resource provider (note paragraph [0099], user device signs the withdrawal record with a private key), wherein the encrypted authorization information includes user identity information associated with a user of the resource requester (note paragraph [0098], the withdrawal record includes identification of the user and the identification of the user’s account) and a time stamp of the authorization information (note paragraph [0098], withdrawal record includes time stamp) that are encrypted using the first private key (note paragraph [0099], user device signs withdrawal record with private key);
wherein the verification information comprises balance information the resource requester has on the resource server (note paragraph [0088], up-to-date balance certificate comprises balance of funds available on the system that can be used for 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wong and Whitehouse and the up-to-date balance certificate and signed withdrawal record of Jiang. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of using a signature private key to sign dynamic transaction data (Wong) where the dynamic transaction data includes user and user account identification information (Jiang).

	The combination of Wong, Whitehouse and Jiang differ from the claimed invention in that they fail to each:
	transmitting, by the resource requester and to the resource provider, an encrypted first public key comprising a first public key that is encrypted using a second private key;
	obtaining, by the resource provider, the first public key from the encrypted first public key using a second public key, wherein the second public key is received by the resource provider from the resource server;

	Manz teaches:

	obtaining, by the resource provider, the first public key from the encrypted first public key using a second public key (note column 16, lines 45-47, receiver uses CA’s public key to decrypt the sender’s public key), wherein the second public key is received by the resource provider from the resource server (note column 15, line 59 through column 16, line 1, receiver receives CA’s public key in certificate which has been issued by root certificate authority);

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wong, Whitehouse and Jiang and the sender providing a public key encrypted with a root CA’s private key of Manz. One of ordinary skill in the art would have been motivated to combine Wong, Whitehouse, Jiang and Manz because resource server acting as a root certificate authority would allow the resource requester and resource provider to authenticate each other (note column 6, lines 14-19 of Manz).




For claims 6 and 14, the combination of Wong, Whitehouse, Jiang and Manz teaches claims 1 and 9, wherein the new verification information is encrypted by the resource server using a third private key (note paragraph [0184] and Fig. 11 of Fujita, electronic money with use conditions is signed by management server using management server secret key), the received new verification information is decrypted by the resource provider using a third public key before performing the resource operation (note paragraph [0212] of Fujita, electronic money is verified using management server public key), and the third private key and the third public key are a third pair of asymmetrical and mutually matched keys (note paragraphs [0026], [0175] and [0386] of Fujita, management server secret and public keys).

For claims 7 and 15, the combination of Wong, Whitehouse, Jiang and Manz teaches claims 1 and 9, further comprising generating an image pattern based on the authorization information and the verification information, wherein the image pattern includes at least one of a bar code or a QR code (note paragraphs [0088]-[0089] and [0094] of Wong, bar code or QR code used for transmission of token and additional 

For claims 8 and 16, the combination of Wong, Whitehouse, Jiang and Manz teaches claims 1 and 9, wherein performing the resource operation includes allocating a gate passage right to the resource requester (note paragraphs [0032], [0058], [0088] and [0094] of Wong, transit gate).


Response to Arguments
7.	For claims 7 and 15, applicant argues none of the cited references disclose an image pattern generated based on both “the authorization information and the verification information” (note Remarks, page 11).
	Examiner disagrees. As noted in the rejection above, the combination of Wong and Jiang teaches the transmission of “the authorization information and the verification information” from the resource requestor to the resource provider (note paragraphs [0088]-[0089] and [0094] of Wong - communication device 101 transmits identifier and signature to access device 160 including account parameters; paragraph [0101] of Jiang, user devices transmits signed withdrawal record, i.e. authorization information, and balance certificate, i.e. verification information).
	In paragraphs [0088]-[0089], Wong discloses there are many options for transmitting transaction data from the portable communication device to the access 
	Thus, the combination of Wong and Jiang teaches “generating an image pattern based on the authorization information and the verification information, wherein the image pattern includes at least one of a bar code or a QR code” as required by the claims.


	In Remarks dated 04/21/2020, Applicant argued Jiang fails to teach or suggest “the verification information comprises balance information the resource requester has on the resource server and is associated with a time stamp” (note Remarks, page 9).
	Examiner disagrees. Applicant based their assertion on paragraph [0089] of Jiang. The account management system of Jiang calculates a balance of the available funds (note paragraph [0073] and Fig. 5) based on total amounts of deposits and withdrawals (note paragraph [0074]) and other restrictions on the funds of the account (locks, time and location in paragraphs [0075], [0079] and [0083]). The result of the 
	As noted in the rejection above, paragraph [0088] of Jiang states that the up-to-date balance certificate (i.e. verification information) “comprises the amount of funds available for an offline payment transaction”. Paragraph [0088] also states the “the balance certificate 113 is limited in time. In this example embodiment, the balance certificate 113 expires after a pre-defined amount of time passes” (i.e. is associated with a time stamp).
	Therefore, Jiang teaches “the verification information comprises balance information the resource requester has on the resource server and is associated with a time stamp” as required by the claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Aabye et al. (U.S. Patent Application Publication 2015/0220917) teaches verifying tokens with limited use certificates (note Abstract and Fig. 8).

	Rider Jimenez (U.S. Patent Application Publication 2015/0365384) teaches proposed transaction includes time stamp and signature (note paragraph [0031]).

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/David J Pearson/Primary Examiner, Art Unit 2438